Citation Nr: 1044200	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD) for the period prior to July 
12, 2007. 

2.  Entitlement to a rating in excess of 30 percent for PTSD for 
the period beginning July 12, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for PTSD 
and assigned an initial rating of 10 percent.  

For the reasons discussed below, the Board finds that the 
evidence of record is sufficient to adjudicate the Veteran's 
claim as to the period prior to July 12, 2007.  Further, the 
Board finds that a rating of 30 percent, but no higher, is 
warranted for PTSD for this period.  However, further development 
is necessary to determine whether a higher rating is warranted 
for the period beginning July 12, 2007.  As such, the issues 
currently on appeal have been characterized as stated above.

Accordingly, the issue of entitlement to a rating in excess of 30 
percent for PTSD for the period beginning July 12, 2007, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, for the 
period prior to July 12, 2007, his PTSD has manifested by 
occupational and social impairment due to frequent depression and 
anxiety or nervousness, easy anger and irritability without 
periods of violence, hypervigilance, exaggerated startle response, 
chronic sleep impairment with frequent nightmares, frequent 
flashbacks, avoidance of people and crowds, lack of enjoyment of 
previously enjoyable activities, occasional panic attacks, 
occasional impairment of judgment and insight, occasional mild 
memory loss, and required continuous medication; with no evidence 
of flattened affect, abnormal speech pattern, impaired thought 
processes or communication, suicidal ideation, obsessional rituals 
that interfere with routine activities, disorientation to time or 
place, neglect of personal appearance or hygiene, delusions, 
hallucinations, persistent danger of hurting self or others, or 
inability to perform activities of daily living; most nearly 
approximating a 30 percent disability rating.


CONCLUSION OF LAW

For the period prior to July 12, 2007, the criteria for a rating 
of 30 percent, but no higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations require VA to provide claimants with notice and 
assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
However, where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical claim has been more than substantiated, it has been 
proven.  In such cases, the intended purpose of the VCAA notice 
has been fulfilled and no additional notice is required as to 
downstream issues, including the disability evaluation.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

Here, the Veteran's claim of entitlement to an increased rating 
for PTSD arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  The Veteran 
was provided with proper VCAA notice concerning his service 
connection claim, including the evidence and information necessary 
to establish a disability rating and an effective date, in May 
2006, prior to the initial unfavorable rating decision in August 
2006.  Further, he was advised of the general information and 
evidence necessary to substantiate a claim for an increased 
rating, i.e., that his disability has increased in severity, in 
October 2006.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  To the extent that such additional notice is 
required, any timing defect was cured by the subsequent 
readjudication of the Veteran's claim, including in an August 2007 
supplemental statement of the case.  See Mayfield v. Nicholson, 
444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).  Moreover, the Veteran has not 
argued that he has been prejudiced by any defects in the notice 
that he was provided.  Therefore, the Board finds that no 
additional VCAA notice is required in this case.

With regard to the duty to assist, the Veteran's service 
treatment records and post-service VA treatment records have been 
obtained and considered.  The Veteran has not identified, and the 
record does not otherwise indicate, any outstanding medical 
records that are necessary to decide his claim.  In particular, 
there is no indication that he receives any benefits from the 
Social Security Administration pertaining to his claimed 
disability.  Additionally, the Veteran was evaluated by Dr. L in 
March 2006 for the purposes of an initial evaluation for PTSD, 
upon referral from the local VA facility.  Neither the Veteran 
nor his representative have argued that such examination is 
inadequate for rating purposes.  Indeed, they rely on the global 
assessment of functioning (GAF) score assigned during this 
examination in support of the Veteran's claim.  A review of this 
examination report also reveals no inadequacies.  Further, the 
claims file includes VA treatment records dated from March 2006 
through July 11, 2007.  As discussed below, the current symptoms 
reflected in this medical evidence is generally consistent with 
those reported by the Veteran and his wife for the period prior 
to July 12, 2007.  As such, the Board finds that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim with respect to this period, and no further VA examination 
is necessary.

In the circumstances of this case, a remand of the Veteran's 
claim as to the period prior to July 12, 2007, would serve no 
useful purpose, as it would unnecessarily impose additional 
burdens on VA with no benefit to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  VA has satisfied its duties to inform and 
assist the Veteran at every stage in this case, at least insofar 
as any errors committed were not harmful to the essential 
fairness of the proceedings.  As such, the Veteran will not be 
prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt as to the degree of disability will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after 
a grant of service connection, the evidence since the effective 
date of the grant of service connection must be evaluated and 
staged ratings must be considered.  Staged ratings are appropriate 
when the evidence establishes that the claimed disability 
manifested symptoms that would warrant different ratings for 
distinct time periods during the course of the appeal.  Fenderson 
v. Brown, 12 Vet. App. 119, 126-127 (1999).

Evaluation of a mental disorder requires consideration of the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the veteran's capacity for adjustment 
during periods of remission.  Evaluations will be assigned based 
on all evidence of record that bears on occupational and social 
impairment, rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination.  The extent 
of social impairment shall also be considered, but an evaluation 
may not be assigned based solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all 
service-connected mental health disabilities are rated pursuant to 
the General Rating Formula for Mental Disorders.  

The criteria for a 10 percent rating are: 
 
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress; or 
symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are: 
 
Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. 
 
The criteria for a 70 percent rating are: 
 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective relationships. 
 
The criteria for a 100 percent rating are: 
 
Total occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name. 
 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to 
constitute an exhaustive list but, rather, serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating for a mental disorder.  In addition to 
the symptoms listed in the rating schedule, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-
43 (2002).  The DSM-IV provides for a global assessment of 
functioning (GAF), a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of mental 
health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (quoting the DSM-IV).  

Here, the Veteran reported during the March 2006 initial 
evaluation by Dr. L that he had been happily married to his wife 
since 1978, although there were recent problems due to financial 
stress.  He was noted to be highly anxious, as well as markedly 
angry when discussing Vietnam and VA.  The Veteran reported 
recurrent, severe nightmares with thrashing two or more times per 
week.  He also had flashbacks that were triggered by seeing rice 
or shrimp, or by helicopters.  The Veteran stated that he avoided 
people and crowds, and had been to no sports events since service.  
He was extremely hypervigilant and had a highly exaggerated 
startle response.  The Veteran reported being more depressed since 
having heart surgery due to his inability to do as many physical 
activities, but he was noted to have some chronic depression, in 
that he wanted to stay at home.  Dr. L diagnosed severe, chronic 
PTSD and moderate dysthymic disorder, assigned a GAF of 44, and 
recommended psychotherapy.

The Veteran attended three VA psychotherapy sessions with the same 
provider, in November 2006, April 2007, and July 2007.  During 
each of these sessions, he reported similar symptoms as at the 
March 2006 initial evaluation.  In particular, the Veteran 
reported chronic sleep impairment with violent nightmares several 
times per week, as well as frequent flashbacks.  He was also 
easily startled by car backfire and helicopters.  The Veteran 
consistently reported being easily irritated and angry, especially 
when discussing war-related issues, although he mainly watched 
war-related television in the basement.  He reported one flashback 
with thoughts of violence in July 2007, but there is no indication 
of any actual periods of violence.  The Veteran indicated feelings 
of depression, not enjoying previous activities such as sports, 
and being isolative and avoiding family members and people, 
especially crowds.  He stated that he didn't go out and usually 
stayed in the car if he did go out with his wife.  In April 2007, 
the Veteran was noted to have fair judgment and insight, and his 
memory was intact to all spheres.  The Veteran was prescribed 
medications after his first treatment session, although he 
reported in April 2007 that he discontinued them after a few weeks 
due to increased symptoms of nightmares and flashbacks.  However, 
the Veteran indicated in July 2007 that his mood, sleep, 
nightmares, and flashbacks had improved with his new prescription.  
He was noted to have fair insight and poor judgment at that time.  
The provider increased the Veteran's medication dosage, advised 
him to stay away from war-related television, referred him to PTSD 
group therapy, and recommended a follow up session in three 
months.  She assigned GAF scores of 68, 60, and 60 at each 
session, respectively.

Lay statements from the Veteran and his wife are generally 
consistent with the medical evidence of record, as summarized 
above.  In particular, they have indicated that the Veteran had 
nightmares and flashbacks, and did not eat rice due to 
association with Vietnam.  He also got nervous around crowds 
(such as at sporting events), at hospitals, and about long trips 
or unfamiliar places.  The Veteran's wife generally drove him to 
places, and he would sit in the car and wait for her to do 
errands, which he subjectively believed was due to panic attacks.  
The Veteran also subjectively reported having short- and long-
term memory loss, such as forgetting the grocery list and what he 
is supposed to buy if he does go into a store.  He watched a lot 
of television, especially war-related news stories, even though 
they made him angry and upset.  See, e.g., statements from 
Veteran dated in March 2006 and April, May, and June 2007; 
October 2006 statement from Veteran's wife.

Based on all lay and medical evidence of record, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that he 
is entitled to an initial rating of 30 percent, but no higher, for 
PTSD for the period prior to July 12, 2007.  Specifically, the 
evidence establishes chronic sleep impairment with frequent, 
severe nightmares, as well as frequent flashbacks, although these 
symptoms were noted to have improved with medication as of July 
2007.  The Veteran was also easily angered and irritated, with one 
indication of violent thoughts during a flashback, but no periods 
of actual violence.  He was also hypervigilant or suspicious and 
had an exaggerated startle response.  He had frequent depression 
and anxiety or nervousness, with isolative behavior and avoidance 
of people and crowds, such as sporting events, which he previously 
enjoyed.  Although the Veteran subjectively reported "panic 
attacks" in crowds, such as going to the store, this appears to 
be due to anxiety, as there is no diagnosis or objective evidence 
that these symptoms rise to the level of panic attacks.  However, 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that he had occasional panic attacks not more than once a 
week.  Nevertheless, the evidence does not reflect near-continuous 
panic or depression affecting the ability to function.  While the 
Veteran subjectively reported short-term and long-term memory 
impairment, with an example of forgetting things at the store, he 
was objectively noted to have intact memory the same month that he 
subjectively reported this symptom.  As such, the Board finds that 
there is evidence of occasional mild memory loss.  There is no 
evidence of flattened affect, abnormal speech pattern, impaired 
thought processes or communication, suicidal ideation, obsessional 
rituals that interfere with routine activities, disorientation to 
time or place, neglect of personal appearance or hygiene, 
delusions, hallucinations, persistent danger of hurting self or 
others, or inability to perform activities of daily living.   

The Board notes that the March 2006 examiner assigned a GAF score 
of 44, while the VA treating provider assigned GAF scores of 60, 
60, and 68 from November 2006 through July 11, 2007.  A GAF score 
of 41 to 50 indicates serious symptoms or a serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  In contrast, a GAF score of 51 to 60 
indicates the presence of moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or coworkers).  A GAF score of 
61 to 70 indicates that the individual has some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, 46-47 (1994).  The GAF score is not conclusive of the 
degree of impairment for VA purposes but, rather, must be 
considered together with all evidence of record.  See 38 C.F.R. § 
4.126.  

Here, the lay and medical evidence reflects essentially the same 
symptomatology throughout the period prior to July 12, 2007, as 
summarized above.  When considering all evidence of record, the 
Board finds that the GAF scores assigned by the VA treating 
provider in November 2006, April 2007, and July 2007 are more 
consistent with the other evidence of record.  Moreover, this 
treating provider had the benefit of examining the Veteran over 
the course of several months.  Significantly, this provider did 
not find it necessary for the Veteran to have follow-up treatment 
sessions more frequently than every three to five months, and 
there is no indication that the Veteran's symptoms increased 
during the periods between therapy sessions.  Therefore, the Board 
finds that the later GAF scores, which reflect mild to moderate 
impairment, outweigh the GAF score assigned by the March 2006 
evaluator.  

Additionally, the Board notes that the evidence reflects some 
symptoms that are contemplated by ratings in excess of 30 percent 
for PTSD.  In particular, the degree or existence of panic attacks 
and memory impairment are discussed above.  The Veteran also was 
noted to have fair or poor judgment and insight on two occasions.  
However, even considering these symptoms, the Board finds that the 
Veteran's overall disability picture for the period prior to July 
12, 2007, most nearly approximates a 30 percent disability rating.  
As such, a higher rating is not warranted for PTSD for this 
period. See 38 C.F.R. § 4.7.

In making this determination, the Board has considered all 
potentially applicable diagnostic codes, and finds no basis upon 
which to assign an evaluation in excess of the rating assigned 
herein for PTSD under any alternate code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged 
ratings are not appropriate for the period prior to July 12, 2007, 
as the manifestations of such disability have remained relatively 
stable throughout this period, and any increase in the Veteran's 
symptoms is not sufficient to warrant a higher rating.  See 
Fenderson, 12 Vet. App. at 126-127.  However, as discussed in the 
REMAND portion below, further development is necessary as to the 
period beginning July 12, 2007, to include consideration of 
whether a staged rating for PTSD is appropriate. 

The Board has further considered whether this case should be 
referred for extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  An extra-schedular rating is warranted if a case 
presents such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment or 
frequent periods of hospitalization, that it would be 
impracticable to apply the schedular standards.  Thun v. Peake, 22 
Vet. App. 111, 115-16 (2008).  In this regard, there are no 
symptoms of the Veteran's PTSD that are not addressed by the 
rating schedule, and the rating criteria reasonably describe his 
disability level and symptomatology.  As such, the Board finds 
that the rating schedule is adequate to evaluate the Veteran's 
disability picture.  Therefore, it is unnecessary to determine 
whether there are any related factors such as hospitalization or 
interference with employment.  Further, it is unnecessary to refer 
this case for consideration of an extra-schedular rating.  See id. 
(stating that analysis under 38 C.F.R. § 3.321(b)(1) involves a 
three-step inquiry, and extra-schedular referral is necessary only 
if analysis under the first two steps reveals that the rating 
schedule is inadequate to evaluate the claimant's disability 
picture and that such picture exhibits such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

The Board has also considered whether a claim for a total 
disability rating on the basis of individual unemployability due 
to service-connected disabilities (TDIU) has been raised by the 
record.  When evidence of unemployability is submitted during the 
course of an appeal from a rating assigned for a disability, a 
claim for a TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  Although the record reflects that 
the Veteran is unemployed, there is no indication that this is due 
to his sole service-connected disability of PTSD.  Rather, the 
Veteran reported to his VA provider in November 2006 that his PTSD 
symptoms worsened after he retired in July 2005 or 2006.  As such, 
a claim for a TDIU is not raised and need not be addressed. 

Finally, the Board has considered the applicability of the 
benefit of the doubt doctrine.  The Veteran's claim has been 
granted to the extent discussed above, based in part on such 
doctrine.  However, the preponderance of the evidence is against 
an initial rating in excess of 30 percent for the period prior to 
July 12, 2007.  As such, the benefit of the doubt doctrine does 
not apply, and the Veteran's claim must be denied to this extent.  
38 C.F.R. § 4.3.


ORDER

An initial rating of 30 percent, but no higher, for PTSD is 
granted for the period prior to July 12, 2007.


REMAND

Further development is necessary for a fair adjudication of the 
Veteran's claim as to the period beginning July 12, 2007.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Specifically, the last evaluation for compensation and pension 
purposes was conducted in March 2006, and the last treatment 
records are dated July 11, 2007.  Moreover, there is no lay 
evidence pertaining to the period beginning July 12, 2007.  As 
such, the case must be remanded to obtain all outstanding 
treatment records and afford the Veteran a VA examination to 
determine the current severity of his PTSD.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes 
providing a thorough and contemporaneous medical examination, 
which takes into account prior medical evaluations and 
treatment).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate 
with the claims file any outstanding VA 
treatment records, specifically to include 
mental health records, dated from July 12, 
2007, forward.  If the Veteran identifies 
any other pertinent, outstanding treatment 
records, they should also be obtained 
after obtaining any necessary 
authorizations.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.  

2.  Thereafter, the AOJ should schedule 
the Veteran for a VA mental health 
examination to determine the current 
severity of his PTSD.  The entire claims 
file and a copy of this remand should be 
made available to the examiner for review, 
and such review should be noted in the 
examination report.  All necessary tests 
and studies should be conducted.  The 
examiner should record all current 
symptomatology of the Veteran's PTSD, to 
include a description of the functional 
effects,  and provide a GAF score.

3.  After completing any further 
development as may be indicated by any 
response received upon remand, the AOJ 
should readjudicate the claim for a rating 
in excess of 30 percent for PTSD for the 
period beginning July 12, 2007.  All lay 
and medical evidence of record should be 
considered.  If the claim remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, 
which addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examination 
requested in this REMAND is to obtain information and/or evidence 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 
(2010), failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


